Title: List of Groceries Wanted from Marseilles
From: Jefferson, Thomas
To: 


            
            
              
                50.
                
                ℔ de Maccaroni.
              
              
                50.
                
                ℔ de meme composition de differentes façons pour les potages.
              
              
                6.
                
                paniers d’huile de la meilleure qualité.
              
              
                8.
                
                caisses d’olives.
              
              
                4.
                
                idem de capres fines.
              
              
                2.
                
                idem d’Anchois.
              
              
                20.
                
                ℔ de thon mariné.
              
              
                8.
                
                douzaines de petites boetes historiés de 6. ou 7. fruits.
              
              
                3.
                
                caisses de pruneaux.
              
              
                3.
                
                idem de belles figues.
              
              
                1.
                
                idem de dattes.
              
              
                30.
                
                ℔ d’amandes douces, sans coquilles.
              
              
                25.
                
                ℔ idem   avec leurs coquilles.
              
              
                10.
                
                ℔ d’amandes amers.
              
              
                6.
                
                caisses de fruits assortis à l’eau de vie.
              
              
                26.
                
                ℔ de queües d’artichaux secs.
              
              
                4.
                
                ℔ de truffes du Perigord.
              
            
            
           
            Editors’ Translation
            
             
              
                
                  50
                  
                  pounds of macaroni.
                
                
                  50
                  
                  pounds of the same composition, in different shapes for soups.
                
                
                  6
                  
                  panniers of oil of the best quality.
                
                
                  8
                  
                  cases of olives.
                
                
                  4
                  
                  cases of fine capers.
                
                
                  2
                  
                  cases of anchovies.
                
                
                  20
                  
                  pounds of pickled tuna.
                
                
                  8
                  
                  dozen small decorated cans of preserves of 6 or 7 fruits.
                
                
                  3
                  
                  cases of prunes.
                
                
                  3
                  
                  cases of fine figs.
                
                
                  1
                  
                  case of dates.
                
                
                  30
                  
                  pounds of sweet almonds, shelled.
                
                
                  25
                  
                  pounds of the same, unshelled.
                
                
                  10
                  
                  pounds of bitter almonds.
                
                
                  6
                  
                  cases of assorted fruits in brandy.
                
                
                  26
                  
                  pounds of dried artichokes on their stalks.
                
                
                  4
                  
                  pounds of Périgord truffles.
                
              
              
            
          